Citation Nr: 0722765	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  94-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for avascular necrosis 
of the hips.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from September 1980 to 
September 1983.  Initially, the Board of Veterans' Appeals 
(Board) notes that this matter has been previously remanded 
for procedural and evidentiary development, and that the 
action requested in those remands has been accomplished to 
the extent possible.  This case is now ready for further 
appellate review.


FINDINGS OF FACT

1.  The veteran's asthma was not present in service and has 
not been related to active service.

2.  The veteran's avascular necrosis of the hips was not 
present in service and has not been related to service or 
service-connected disability.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (West 2002).

2.  Avascular necrosis of the hips was not incurred in 
service or as a result of service-connected disability.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board first notes that this matter has 
been sufficiently developed pursuant to the guidelines 
established in the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005) (VCAA).  In this regard, the record reflects that the 
veteran has been advised on multiple occasions of the 
evidence needed to substantiate his claims.

First, following the Board's remand of July 2003, a September 
2003 letter advised the veteran of the evidence necessary to 
substantiate his claims, and the respective obligations of 
the Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Although the September 2003 VCAA notice letter came long 
after the original rating decision that denied the claims and 
did not specifically request that appellant provide any 
evidence in appellant's possession that pertained to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the regional office (RO) and the Board, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have then been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board also observes that the September 2003 VCAA notice 
letter was followed by a readjudication of the claims in the 
March 2007 supplemental statement of the case.  

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding documents or 
records that have not been obtained or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The record further reflects that the RO 
has made numerous alternative efforts to secure additional 
service and/or reserve records pursuant to Board remands, and 
there is no indication from any of these sources that 
additional records exist for this veteran as to active or 
reserve service.  In addition, although a page or pages would 
seem to be missing from a May 1993 VA general medical 
examination report, requests for all of the records from this 
facility has failed to uncover the missing page or pages, and 
there is no reason to believe that additional requests would 
produce a different result.  Moreover, while the Board has 
also considered whether the veteran should be afforded an 
etiological examination and opinion with respect to his 
claims, it has determined that the lack of relevant 
contemporaneous evidence of treatment for asthma or avascular 
necrosis of the hips during service obviates any requirement 
to afford the veteran such an examination.  38 C.F.R. 
§ 3.159(c)(4) (2006).

The veteran has also not indicated any intention to provide 
additional evidence in support of his claims and in fact, in 
an April 2007 statement, he indicated that he had no 
additional information or evidence to submit.

Consequently, based on all of the foregoing, the Board finds 
that yet another remand of these claims for further notice 
and/or development under the VCAA would be an unnecessary use 
of VA time and resources.


II.  Entitlement to Service Connection for Asthma and 
Avascular Necrosis of the Hips

Background

Available service medical records are silent with respect to 
any complaints or treatment of asthma or avascular necrosis 
of the hips.

Post-service medical records do reflect that the veteran was 
evaluated with a history of asthma over the period of 
September 1987 to July 1988.  He was again evaluated for this 
disorder in December 1991, at which time the veteran reported 
having asthma since childhood.

VA treatment records over the period of December 1991 to 
August 2004 reflect diagnoses of asthma and avascular 
necrosis of the hips.  

VA treatment records in March and May 1993 reflect findings 
that included avascular necrosis believed to be secondary to 
the use of steroids in the treatment of the veteran's asthma.  
VA examination in March 1996 revealed a diagnosis that 
included avascular necrosis in both hips thought related in 
part to long-standing cocaine and alcohol use.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (2006).

The veteran claims, in essence, that his asthma was incurred 
or aggravated during active service, and that his avascular 
necrosis is secondary to the medication he has been required 
to take for his asthma.  The Board has alternatively 
considered the issue of entitlement to service connection for 
avascular necrosis of the hips as directly related to 
service.  The Board has carefully reviewed the evidence of 
record and first notes that it reflects diagnoses of both 
asthma and avascular necrosis of the hips.  Therefore, the 
Board finds that the requirement of a current disability has 
been met with respect to each of the veteran's claims on 
appeal.  

The Board further notes, however, that to establish service 
connection for asthma or avascular necrosis of the hips on a 
direct basis, there must also be evidence of incurrence 
during service and competent medical evidence linking these 
disorders to service.  In this regard, while it is true that 
the veteran is certainly capable of offering evidence that he 
had some respiratory difficulties during service, this is not 
sufficient evidence that there was a manifestation of 
respiratory disease during service.  

The Board would also note that while there are statements 
from the veteran attributing current asthma as continuing 
since childhood, a respiratory disorder was not noted on the 
veteran's entry into service, and the veteran's lay witness 
statements of medical history that he had suffered from 
asthma since childhood is not sufficient to overcome the 
presumption of soundness.  

There is also no competent medical evidence linking either 
asthma or avascular necrosis of the hips to service.  While 
the first post-service treatment record notes a history of 
asthma, it does not relate the asthma to service, and the 
first documented evidence of treatment for avascular necrosis 
was dated in February 1993.

In summary, in weighing the probative value of the veteran's 
statements, on the one hand, and the lack of documented in-
service findings or diagnoses, nexus evidence, and relevant 
post-service treatment until September 1987 for asthma and 
February 1993 for avascular necrosis of the hips, on the 
other, the Board finds the latter to be of far more probative 
value, and that the preponderance of the evidence is clearly 
against the claims for service connection for asthma and 
avascular necrosis of the hips as directly related to 
service.

Finally, turning to the remaining claim for service 
connection for avascular necrosis as secondary to asthma 
pursuant to 38 C.F.R. § 3.310(a) (2006), since the Board has 
denied the claim for service connection for asthma, 
establishment of service connection for avascular necrosis of 
this hips as secondary to this disability is not warranted as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The claim for service connection for asthma is denied.

The claim for service connection for avascular necrosis of 
the hips is denied.


____________________________________________
C. W. SYMANKSI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


